Citation Nr: 1045579	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-33 363	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Whether new and material evidence to reopen a claim for service 
connection for asthma has been received.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from January 1977 to October 
1983.

A claim for service connection for asthma was previously denied 
by the RO in Albuquerque, New Mexico in April 1990.  Although 
notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2005 rating decision in which the RO in New York, New York 
declined to reopen the Veteran's claim for service connection for 
asthma.  In May 2006, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in September 
2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in October 
2006.

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Winston-Salem, North 
Carolina, which has certified the appeal to the Board.

In October 2009, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, to 
schedule the Veteran for a Board hearing at the Winston-Salem RO.  
An April 2010 letter informed the Veteran that his hearing was 
scheduled in May 2010.  Although the hearing notification was not 
returned by the U.S. Postal Service as undeliverable, the Veteran 
failed to report for the scheduled hearing, and has not requested 
rescheduling of the hearing.  As such, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The Board notes that, while the Veteran previously was 
represented by Disabled American Veterans, evidence now 
associated with the claims file reveals that, in November 2008, 
the Veteran granted a power-of-attorney in favor of North 
Carolina Division of Veterans Affairs (NCDVA).  In March 2010, 
before the Veteran's appeal was recertified to the Board 
following the Board's October 2009 remand, NCDVA revoked its 
power of attorney by way of a letter sent to VA and the Veteran.  
In September 2010, the Board wrote the Veteran and gave him an 
opportunity to obtain another representative.  As he has not done 
so, the Board now recognizes the Veteran as proceeding pro se in 
this appeal.

For the reasons expressed below, the matter on appeal is, again, 
being remanded to the RO, via the AMC.  VA will notify the 
Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

The record reflects that there are outstanding VA medical records 
which may be pertinent to the claim on appeal.  In this regard, 
the Veteran indicated in connection with his original application 
for benefits that he had been treated for asthma at the VA 
Medical Center (VAMC) in El Paso, Texas in March 1990.  In March 
2005, in connection with his petition to reopen, he again 
reported that he had received relevant treatment at the El Paso 
VAMC.  While the claims file reflects that the RO received a 
negative response to its request for records from the El Paso 
VAMC in May 2005, including information to the effect that the 
VAMC was unable to locate the records in the "C&P exam 
archives," the Veteran has not been notified of that fact, and 
there has been no formal finding that the records are 
unavailable.

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should make another attempt to obtain any records of 
treatment for the Veteran's asthma from the El Paso VAMC, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal facilities.  
In particular, the RO should ask the VAMC to indicate whether 
there is any indication that the records sought may have been 
transferred to another VA facility and, if so, to provide the 
identity of that facility.  If reasonable efforts to obtain the 
records are exhausted, and the RO is unable to obtain them, the 
RO should make a formal finding that the records are unavailable, 
and the Veteran should then be notified of their unavailability.  
See 38 C.F.R. § 3.159(e)(1) (2010).

The Board also points out that the United States Court of Appeals 
for Veterans Claims (Court) held that, pursuant to the Veterans 
Claim Act of 2000 (VCAA), a claimant must be notified of both the 
criteria to reopen a claim for service connection-to include a 
discussion of the basis for the prior denial-as well as the 
criteria to establish the underlying claim for service 
connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  While a 
February 2005 letter provided notice of the appropriate legal 
definition of new and material evidence, a generic notice of this 
type is not sufficient.  The Veteran has not been provided with a 
specifically tailored notice letter explaining what was needed to 
reopen the claim for service connection for asthma, in light of 
the prior deficiencies in the claim.

Consequently, the RO should, through a VCAA compliant letter sent 
to the Veteran, give him another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  Notice as required by Kent (cited above) should be 
provided.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159 (2010).  However, identification 
of specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should make another attempt to 
obtain from the El Paso VAMC all 
outstanding pertinent records of 
evaluation and/or treatment of the 
Veteran's asthma.  In particular, the RO 
should ask the VAMC to indicate whether 
there is any indication that the records 
sought may have been transferred to 
another VA facility and, if so, to provide 
the identity of that facility.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

If reasonable efforts to obtain the 
records from the El Paso VAMC are 
exhausted, and the RO is unable to obtain 
them, the RO should make a formal finding 
that the records are unavailable, and then 
notify the Veteran of their 
unavailability, in accordance with 
38 C.F.R. § 3.159(e)(1) (2010).

2.  The RO should, through a VCAA-
complaint sent to the Veteran, request 
that he provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.

The RO should ensure that its letter meets 
the notice requirements of Kent (cited 
above), as appropriate, specifically as 
regards explaining the basis for the prior 
denial of service connection for asthma.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include an examination, if warranted), the 
RO should readjudicate the claim on appeal 
(to particularly include all that added to 
the claims file since the RO's last 
adjudication of this claim) and legal 
authority.

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran an appropriate supplemental SOC 
that includes clear reasons and bases for 
all determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

